Title: To Thomas Jefferson from William Knox, 15 February 1792
From: Knox, William
To: Jefferson, Thomas


          Dublin, 15 Feb. 1792. Since his last letter of 17 Jan. 1792 the representative body of the Catholic interest in Dublin has reduced its wishes to four articles. These include the rights to enter the legal profession, to become county magistrates, to serve on grand juries, and (for Catholics who own a 40/ freehold and either rent or cultivate a farm worth £20 per annum) to vote in the counties for Protestant members of Parliament. The Catholics erroneously believed that their demands were so moderate Parliament would not refuse them.—Instead Parliament met on the 19th. and brought in a bill on 25 Jan. for the prompt relief of Catholics that deals with legal practice, restoring the power of education, permitting marriages between Catholics and Protestants, and eliminating restrictions on the number of apprentices allowed to Catholics.—The government’s firmness in rejecting the three principal Catholic demands has elicited many addresses thanking Parliament for supporting the Protestant ascendancy. The upper house of Parliament will probably reject the section of the bill relating to the legal profession, which is the only part of any great consequence to the Catholics, who are now much subdued even in the face of a revival of Protestant rancour against them. Parliament has wisely raised the pay of soldiers on the Irish establishment and made provision for Protestant Dissenting ministers.—The Irish ministry is disposed to lower the tobacco duty in order to discourage smuggling as well as increase revenues and wishes to know if the U.S. would cooperate by obliging American vessels to carry certificates specifying exactly how much tobacco they brought from America.—Many vessels from the U.S. with the usual cargoes have arrived at Dublin and the out ports since 1 Jan.; all but one of eleven such vessels now here plan to return to America this month.
        